PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/452,794
Filing Date: 8 Mar 2017
Appellant(s): Chant, David



__________________
Richard LaCava
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/23/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/22/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snyder (US 2,279,209).
Snyder disclose an applicator for applying a cosmetic product, the cosmetic applicator comprising a first brush (13) that includes a first helical array of bristles retained in a first twisted wire core, the first twisted wire core having a first longitudinal axis; and a second brush (opposite 13) that includes a second helical array of bristles retained in a second twisted wire core, the second core having a second longitudinal axis; the first brush and the second brush are connected at least at respective first ends and define at least one cavity therebetween, the first brush is curved such that the first . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumler et al. (US 5,761,760) in view of Gueret (US 2011/0129286) and Snyder (US 2,279,209).
Dumler et al. disclose a cosmetic applicator for applying a cosmetic product, the cosmetic applicator comprising a first brush (75) that includes a first helical array of bristles retained in a first twisted wire core; and a second brush (opposite 75) that includes a second helical array of bristles retained in a second twisted wire core; the first brush and the second brush are connected at least at respective first ends thereof, and the first brush and the second brush both are curved in at least two planes so as to define at least one cavity therebetween (see Figure 12; see col. 4; lines 35-50). The stem (6) and respective second ends of the first and second brushes are connected to the stem (see Figure 12). The at least one cavity is off-centered relative to a longitudinal axis of the cosmetic applicator (see Figure 12; both brushes cannon be in the longitudinal axis of the applicator where they intersect). A length of the at least one cavity is greater than a width of the at least one cavity (see Figure 12). The width of the cavity (77) varies along the length of the at least one cavity (see Figure 12). The respective first portions of each of the first twisted wire core and the second twisted wire core are bent away from a longitudinal axis of the cosmetic applicator (See Figure 12). At least one of the first helical array of bristles and the second helical array of bristles have at least two different types of bristles (i.e. short and long; col. 3, lines 15-25). The at least two different types of bristles differ in at least one of cross-section, length, diameter, hardness, color, texture and material (col. 3, lines 15-25). The first brush and the second brush are identical in at least one of bristles density, envelope shape, bristle .

(2) Response to Argument
In response to appellant’s argument that both independent claims 1 and 11 set forth the cosmetic applicator having at least two separate brushes that are connected to each other, and at least one of these brushes is curved such that a longitudinal axis thereof does not lie entirely in a single plane passing through an entirely of the longitudinal axis, is not persuasive.  Snyder shown below discloses the claim limitation “the first brush that includes a first helical array of bristles retained in a first twisted wire core, the first twisted wire core having a first longitudinal axis; and a second brush that includes a second helical array of bristles retained in a second twisted wire core, the second twisted wire core having a second longitudinal axis”. 

    PNG
    media_image2.png
    618
    347
    media_image2.png
    Greyscale


In response to Appellant’s argument that Snyder does not disclose a brush that is curved such that a longitudinal axis thereof does not lie entirely in a single plane passing through an entirely of the longitudinal axis, is not persuasive. Appellant refers to Figure 1 to disclose that this limitation is not meet, however, Figure 1 of Snyder discloses the front view and therefore one cannot determine from that view the limitation as claimed. Below are the top and side view (Figures 2 and 3) which disclose the limitation a brush that is curved such that a longitudinal axis thereof does not lie entirely in a single plane passing through an entirely of the longitudinal axis. 


    PNG
    media_image3.png
    542
    405
    media_image3.png
    Greyscale


In response to Appellant’s argument that Dumler et al. does not disclose cosmetic applicators that have at least two separate brushes that are connected to each other and at least one of the brushes is curved such that a longitudinal axis therefore does not lie entirely in a single plane passing through an entirely of the longitudinal axis, is not persuasive.  As shown below, Dumler et al. discloses multiple configurations of a first brush (right side) having a first helical array of bristles retained in a first twisted wire core, the first twisted wire core having a first longitudinal axis, a second brush (left side) having a second helical array of bristles retained in a second twisted wire core, the second twisted wire core having a second longitudinal axis, the first brush (right side) and the second brush (left side) are connected at least at respective first ends (near handle) thereof and define a cavity therebetween. 


    PNG
    media_image4.png
    1376
    912
    media_image4.png
    Greyscale


In response to Appellant’s argument that the combination of Gueret and Snyder do not disclose at least one of the brushes is curved such that a longitudinal axis thereof does not lie entirely in a single plane passing through an entirety of the longitudinal axis;  
Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Rachel Steitz
/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
Conferees:
/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772

                                                                                                                                                                                                        George Ulsh
/GEORGE J ULSH/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.